DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gitis et al., U.S. Patent Number 6,418,776.
	Regarding claim 1, Gitis et al., discloses a Method And Apparatus For Measuring Friction And Wear Characteristics Of Materials with features of the claimed invention including  a dual- hole beam sensors and an upper plate, wherein the dual-hole beam sensors are arranged beneath the upper plate and fixed to the upper plate; the dual-hole beam sensor comprises a beam, an upper hole and a lower hole, wherein the upper hole and the lower hole are arranged along the longitudinal direction of the beam, the upper hole is arranged at the upper part of the beam, and the lower hole is arranged at the lower part of the beam; the beam also comprises a first strain gauge, a second strain gauge, a third strain gauge and a fourth strain gauge, wherein the first strain gauge and the third strain gauge are arranged on the outer side of the lower part of the beam, and the first strain gauge and the third strain gauge are arranged symmetrically with respect to the lower hole; the second strain gauge and the fourth strain gauge are arranged on the outer side of the upper part of the beam, and the second strain gauge and the fourth gauge are arranged symmetrically with respect to the upper hole (see the regenerated figure 5, below). 

    PNG
    media_image1.png
    638
    804
    media_image1.png
    Greyscale


	Regarding claim 2, the beam has a cuboid shape.	  
	Regarding claim 3, the holes have circular parts.  
	Regarding claim 4, the holes are connected through along the longitudinal direction of the beam.  
	Regarding claim 5, the upper end of the beam is fixed to the upper plate.  
	Regarding claim 6, there is a corresponding  a lower plate for fixing the lower part of the beam 
	Regarding claim 7, Gitis et al., shows more than one said dual-hole beam sensors (see figure 4).  
	Regarding claim 8, there are 2N said dual-hole beam sensors, where N is 1.

Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, December 01, 2021